277 S.W.3d 281 (2008)
STATE of Missouri, Respondent,
v.
Phillip S. HUDSON, Jr., Appellant.
No. WD 68091.
Missouri Court of Appeals, Western District.
December 9, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 3, 2009.
*282 Frederick Joseph Ernst, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before: JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM:
Phillip Hudson appeals from his conviction by jury of one count of class B felony unlawful use of a weapon, § 571.030. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).